Case 1:18-CV-00207-BLW Document 45

Brian K. Julian _ ISB No. 2360

Bret A. Walther - ISB No. 4721

Andrea J. Fontaine - ISB No. 7175

ANDERSON, JULIAN & HULL LLP

C. W. Moore Plaza

250 South Fifth Street, Suite 700

Post Office Box 7426

Boise, Idaho 83707-7426

Telephone: (208) 344-5800

Facsimile: (208) 344-5510

E-Mail: bjulian@ajhlaw.com
bwalther@aj hlaw.com
ajfontaine@ajhlaw.com

Attorneys for AJH Defendants

Filed 12/26/18 Page 1 of 4

UNITED STATES DISTRICT COURT
IN AND FOR THE DISTRICT OF lDAHO

MIKE ZEYEN, lndividually, as a Patron of
Pocatello/Chubbuck School Distriet #25, et al.,

Plaintiffs,

vs.
Boise District #l; et al.,

Defendants.

 

 

Case No. l:lS~cv-207

DEFENDANTS’ MoTIoN To
DISMISS PURSUANT To RULES
12(b)(1) AND 12(b)(6)

COME NOW, Defendants in the above-entitled action, as identified in Defendants’

Ansvver to the First Amended Class Action Complaint (Dkt. 24) (hereinafter “AJH Defendants”),

by and through their attorneys of record, Anderson, Julian & Hull, LLP, and hereby move this

Court to dismiss the First Amended Class Action Complaint (Dkt. 21) pursuant to Federal Rules

of Civil Procedure l2(b)(l) and lZ(b)(6). The grounds for this motion are lack of subject matter

jurisdiction, the Pullman abstention doctrine, the prohibition against removal by Plaintiffs,

failure to state a claim for which relief can be granted and res judicata.

DEFENDANTS’ MOTION TO DISMISS PURSUANT TO RULES lZ(b)(l) AND l2(b)(6) - l

Case 1:18-cV-00207-BLW Document 45 Filed 12/26/18 Page 2 of 4

This motion is supported by the Memorandum in Support of Defendants’ l\/lotion to
Dismiss Pursuant to Rules l2(b)(l) and lZ(b)(6) and the Affidavit of Brian K. Julian in Support
of Defendants’ Motion to Dismiss Pursuant to Rules lZ(b)(l) and lZ(b)(6), produced
concurrently herewith

DATED this 20“‘ day ofNOvemb@l-, 2018.

ANDERSON, JULIAN & HULL LLP

By: /s/ Brian K. Julian
Brian K. Julian, Of the Firm
Attorneys for AJH Defendants

 

DEFENDANTS’ MoTioN To DisMiss PURsUANT To RULEs iz(b)(i) AND iz(b)(6) _ 2

Case 1:18-cV-00207-BLW Document 45 Filed 12/26/18 Page 3 of 4

CERTIFICATE OF MAILING

1 HEREBY CERTIFY that on this 26th day of December, 2018, 1 served a true and
correct copy of the foregoing by delivering the same to each of the following attorneys of record,
by the method indicated below, addressed as follows:

Robert C. Huntley

R. HUNTLEY LAW, PLLC

815 W. Washington Street

P.O. Box 2188 Boise, ldaho 83701
Telephone: 208-388-1230

Facsimile: 208-388-0234
rhuntlev@huntlevlaw.com

Allorneyfor Plainll'ffs Rachael Booth,
Kz'm Wood, Mz`ke Zeyen, and Olz`vz`a Zeyen

T. Jason Wood

WOOD LAW GROUP, PC

1906 Jennie Lee

Dr. ldaho Falls,

ID 83404

Telephone: (208) 497~0400

Fax: (208) 932-4380

Email: jason@woodlaw.net

Altomeyfor Plainlijj‘s Rachael Bool‘h,
Kim Wooa’, Mike Zeyen and Olz'via Zeyen

J ames Garrison Reid

KAUFMAN REID, PLLC

1211 W. Myrtle

Suite 350

Boise, ID 83702

Telephone: (208) 342-4591

Fax: (208) 342-4657

Email: ]'reid@krlawboise.com
Attomeysfor Defendants Connor
Academy Publz'c Charler School LEA
#460, Culdesac Jol'nt Districl #342,
Plummer/Worley Jol'nt Districl #44,
Shoshone Joz`nt Dist'rict #312,ana' Upper
Carmen Publl`c Charter School LEA #486

r_l|_\r__tr"**\r*_\r_t

r...._"_\,_\'_,|_[r.._..,

r""\r"'"lr"_°ir°°°HHr_1
l___l\-__JL_||_|L_I\_|

U.S. Mail, postage prepaid
Hand~Delivered
Overnight Mail

Facsimile

E-rnail

ECF

U.S. Mail, postage prepaid
Hand-Delivered
Overnight Mail

Facsimile

E-mail

ECF

U.S. Mail, postage prepaid
Hand~Delivered
Overnight Mail

Facsimile

E-mail

ECF

DEFENDANTS’ l\/IOTION TO DISMISS PURSUANT TO RULES lZ(b)(l) AND 12(b)(6) - 3

Case 1:18-cV-00207-BLW Document 45 Filed 12/26/18 Page 4 of 4

J. Nick Crawford

BRASSEY CRAWFORD

345 BOBWHITE COURT

Suite 215

Boise, ID 83701-1009
Telephone: (208) 344-7300

Fax: (208) 344-7077

Email: jnc@brassey.net
Atlorneysfor Defendants Inspire
Connections Academy LEA #45 7

David Paul Gardner

HAWLEY TROXELL ENNIS &
HAWLEY LLP

P.O. Box 100

412 W. Center Street, Suite 2000
Pocatello, ID 83204

Telephone: (208) 233-2001

Fax: (208) 232-0150

Email: dgardner@hawleytroxell.com
At`lorneyfor Defendants Blal`ne Counly
District #6], Caldwell Dislrl`ct

#132, Compass Publz`c Charter School
LEA #455, McCall-Donnelly Distrz`ct
#421, Jejj[erson Counly .]oz`nt Distrz`cl
#25], Madl'son Disl‘rict #321, Mountain
Home Districl #]93, Twin Falls Disl)'ict
#4] ], and Vallivue Dislrz`ct #] 3 9

 

Jill S. Holinka

l\/ISBT LAW, CHTD

7699 W. Riverside Drive

Boise, ID 83714

Telephone: (208) 331-1800

Fax: (208) 331-1202

Email: ]`Sh@rnsbtlaw.com

Attorneysfor Defendants Visl`on Charter
School LEA #463

Hr_\HF_HF""lr°"°t

r_l_\|_\r_\r°_1r_1

U.S. Mail, postage prepaid
Hand-Delivered
Overnight Mail

Facsimile

E-mail

ECF

U.S. Mail, postage prepaid
Hand-Delivered

Overnight Mail

Facsimile

E-mail

ECF

U.S. Mail, postage prepaid
Hand-Delivered
Overnight Mail

Facsimile

E-mail

ECF

tQWg/:a@@\

Andrea J. Fontaine

DEFENDANTS’ MoTioN To DisMIss PURSUANT To RULES iz(b)(i) AND 12(b)(6) _ 4

